On petition eor a rehearing.
Biddle, J.
The petitioners inform us that the point especially intended to be presented, upon which the appeal was advised, and upon which they mainly relied, was the fact, “That the perpendicular wall over which the appellee fell, and which is denominated a pitfall, was erected by private individuals, upon their own private lots, beyond the boundary of the street, before the city made the fill up to the wall.” This wall was built in accordance with the grade established by the city civil engineer, and the city made the fill to the top of the wall, and adopted it as part of the street.
The appellants complain that we did not decide this point in our opinion. It did not seem to us to require any elaboration or particular notice. ¥e could not per*487ceive how the fact that the wrong complained of was caused on the premises of another could excuse the city. The city had adopted the space and used it as a street. If the whole street had been established over private property, without authority, and used by the city, it would not have afforded the least justification, excuse, or even palliation of the wrong of which the appellee complained. One wrong will not justify another. It was sufficient that the city adopted the private wall as a part of the street,—whether rightfully or wrongfully,—to make it liable. Ve are satisfied with the opinion heretofore pronounced.
The petition for a rehearing is overruled.
The opinion on the petition for a rehearing was filed at the May term, 1877.